      Case 3:17-cr-00533-EMC Document 950 Filed 02/20/20 Page 1 of 2



 1   ROBERT WAGGENER - SBN: 118450
     LAW OFFICE OF ROBERT WAGGENER
 2   214 Duboce Avenue
     San Francisco, California 94103
 3   Phone:         (415) 431-4500
     Fax:           (415) 255-8631
 4   E-Mail:        rwlaw@mindspring.com

 5   MARCIA ANN MORRISSEY- SBN: 66921
     LAW OFFICE OF MARCIA ANN MORRISSEY
 6   11400 W. Olympic Blvd., STE 1500
     LOS ANGELES, CA 90064
 7   Phone:      (310) 399-3259
     Fax:        (310) 392-9029
 8   E-mail:     morrisseyma@aol.com

 9   Attorney for Defendant RUSSELL TAYLOR OTT

10

11

12                               UNITED STATES DISTRICT COURT

13                            NORTHERN DISTRICT OF CALIFORNIA

14

15   UNITED STATES OF AMERICA,                         No. CR 17 533 EMC

16                                 Plaintiff,          STATEMENT REGARDING SETTING
                                                       DEADLINE FOR FILING OF
17                  v.                                 STATUTORY NOTICE OF INTENT TO
                                                       SEEK DEATH PENALTY
18   RUSSELL TAYLOR OTT,

19                                 Defendant.
                                                   /
20

21   TO:    THE UNITED STATES ATTORNEY FOR THE NORTHERN DISTRICT OF
            CALIFORNIA; ASSISTANT UNITED STATES ATTORNEYS KEVIN BARRY
22          AND AJAY KRISHNAMURTHY; AND TO THE CLERK OF THE ABOVE-
            ENTITLED COURT:
23

24          On behalf of defendant Russell Ott, counsel Robert Waggener and Marcia Morrissey

25   submit this statement regarding the request to the Court by defendants Wendt and Nelson to have

26   the Court direct the Government to make a further inquiry with the Attorney General to expedite

27   the decision-making process as to the three death-eligible defendants, indicating the Court’s

28   desire to have a decision by April 1, 2020.

     STATEMENT RE: DEATH PENALTY NOTICE DEADLINE
      Case 3:17-cr-00533-EMC Document 950 Filed 02/20/20 Page 2 of 2



 1          For the Court’s information, counsel Marcia Morrissey is still in trial in Las Vegas in a

 2   multi-defendant federal racketeering case, and will likely not finish until the end of the month.

 3          Defendant Ott does not join in the request by defendants Wendt and Nelson to have the

 4   Court set a deadline for the filing by the government of a statutory notice of intent to seek or not

 5   seek the death penalty. Defendant Ott does not oppose the request by defendants Wendt and

 6   Nelson, and simply remains neutral on the issue. Defendant Ott is situated differently than

 7   defendants Wendt and Nelson in that he is out of custody, and his alleged role in the charged

 8   offenses is different than that of defendants Wendt and Nelson. There is also significance to the

 9   fact that one of defendant Ott’s attorneys has been unavailable to assist Mr. Ott for the last five

10   months because of a lengthy trial in Las Vegas.

11

12

13   February 20, 2020                              Respectfully submitted

14

15                                                  /s/
                                                    ROBERT WAGGENER
16                                                  Attorney for Defendant
                                                    RUSSELL TAYLOR OTT
17

18                                                  /s/
                                                    MARCIA MORRISSEY
19                                                  Attorney for Defendant
                                                    RUSSELL TAYLOR OTT
20

21

22

23

24

25

26

27

28

     STATEMENT RE: DEATH PENALTY NOTICE DEADLINE
                                                       -2-
